Case 7:20-cv-00096-GEC-PMS Document 156 Filed 03/29/21 Page 1 of 16 Pageid#: 1138




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF VIRGINIA
                                        ROANOKE DIVISION

   STEVE RIDDICK,                                            )
   a.k.a. STEVEN RIDDICK,                                    )    CASE NO. 7:20CV00096
                                                             )
                               Plaintiff,                    )
   v.                                                        )    MEMORANDUM OPINION
                                                             )
   WARDEN JEFFERY B. KISER, ET AL.,                          )    By: Glen E. Conrad
                                                             )    Senior United States District Judge
                               Defendants.                   )

           Plaintiff Steve Riddick, also known as Steven Riddick, a Virginia inmate proceeding pro

   se, filed this civil rights action pursuant to 42 U.S.C. § 1983. He alleges that in February 2019,

   various defendants subjected him to verbal harassment and unsanitary living conditions, used

   excessive force against him, denied him adequate medical care, and retaliated against him. The

   matter is before the court this day on motions for summary judgment filed by Defendants Deborah

   Ball, S. Fletcher, and Wendy McCoy, and by Linda Stump. Both motions assert that Riddick’s

   claims are barred because he failed to exhaust administrative remedies. After review of the record,

   the court concludes that these defendants’ motions must be granted, and that Riddick’s motion for

   summary judgment against Nurse Stump must be denied. 1

                                                             I.

           In the amended complaint, Riddick alleges that on February 1, 2019, at Red Onion State

   Prison (“Red Onion”), security officers moved him into a filthy cell with no cleaning supplies or

   water. When he asked to be moved, an officer had him pack his personal property and then

   purposely damaged his JPay player, only to put him back in the dirty cell. The officers talked



           1
                A motion for summary judgment by other defendants and Riddick’s other pending motion will be separately
   addressed.
Case 7:20-cv-00096-GEC-PMS Document 156 Filed 03/29/21 Page 2 of 16 Pageid#: 1139




   about his crime, threatened to “beat [his] black a**,” and called him “a baby killer.” Am. Compl.

   8, ECF No. 13. 2 Riddick called them “cowards.” Id. In response, Sergeant Mannon allegedly

   “sprayed one long burst of O.C. spray 3. . . in [Riddick’s] cell’s vent.” Id. at 9. Riddick “began

   coughing, choking, [and] spitting up fluid.” Id. Riddick told various officers that he had asthma,

   had been sprayed with O.C. spray, and needed to see a nurse, but they offered no help.

            After two hours, Riddick filed an Emergency Grievance asking for medical care. Around

   7:00 p.m., two medical staff members, Nurse Lavinia Mullins4 and Nurse S. Fletcher, assessed

   Riddick. They took his vital signs, blood pressure, and temperature. Riddick told them that he

   had asthma, had been sprayed with O.C. spray, and had previously been prescribed an inhaler. He

   claimed to be suffering from pain in his chest, face, neck, throat, stomach, and head, heart “flutter,

   blurry vision, lightheadedness, dizz[i]ness, shortness of breath, nausea [and] fatigue.” Id. at 12.

   Riddick requested an inhaler. Mullins said he had been assessed, and she and Fletcher left, without

   providing an inhaler, referring him to a doctor, or taking him to the medical unit for an EKG.

   Riddick asserts that given his health history, one or more of these remedies should have been

   provided that day. 5

            On February 2, 2019, during morning pill pass around 6:15 a.m., Riddick asked Nurse

   Stump to assess him for chest pain and other symptoms. She advised him to submit an Emergency


            2
              In this memorandum opinion, for the sake of consistency, the court uses the page numbers assigned by the
   court’s docketing program, CM-ECF, rather than the page numbers of Riddick’s handwritten pleadings.
            3
              O.C. spray is a chemical agent similar to what is commonly known as pepper spray or mace; it irritates a
   person’s eyes, throat, and nose. See, e.g., Park v. Shiflett, 250 F.3d 843, 849 (4th Cir. 2001) (describing the
   physiological effects of O.C. spray).
         4
           The court has been unable to accomplish service of process on Mullins, who no longer works for the
   VDOC. Riddick has been granted until April 2, 2021, to obtain a current address for Mullins.

            5
              Riddick says he has been a chronic care inmate since 2007, first for asthma and later for high blood pressure.
   He has been prescribed medication for the latter since February 2018, and he also has “HSVI, Herpes Simplex Virus
   I [and] schizophrenia, P.T.S.D., major anxiety disorder, major depressive disorder [and] personality disorder.” Id. at
   13-14.

                                                              2
Case 7:20-cv-00096-GEC-PMS Document 156 Filed 03/29/21 Page 3 of 16 Pageid#: 1140




   Grievance. He completed a form, but an officer refused to deliver it and told Riddick to wait until

   a nurse returned for his psychiatric physical. Around 11:00 a.m., Nurse Stump performed the

   physical and then assessed Riddick for his complaint of chest pain. She did not place him on the

   list to see the doctor. See id. at 15-17.

           On February 4, 2019, Riddick put in a sick call request, and the next day, Nurse Stump

   assessed him. He told her he was still experiencing the symptoms he had described to the nurses

   during his previous assessments on February 1 and 2, 2019. Nurse Stump did not refer Riddick to

   see the doctor and did not make a note of his medical complaints until he asked her to do so.

           On February 6, 2019, Riddick’s chronic care appointment for that day was rescheduled to

   February 14, 2019, allegedly to allow his symptoms to resolve in the meantime. Nurse Practitioner

   Ball (“NP Ball”) conducted the chronic care assessment on February 14, 2019. Riddick told her

   that he had been sprayed with O.C. spray on February 1, 2019, was asthmatic, had fluid in his

   chest, and needed an inhaler, but had not received one since being sprayed. Id. at 18. NP Ball said

   she would order a chest X ray, but Riddick did not receive one for weeks. Nurse McCoy was also

   present with NP Ball. Riddick told them that he “was still having fatigue [and] occasional

   shortness of breath.” Id. He did not receive an inhaler or any further treatment from these two

   defendants that day.

           Liberally construing the amended complaint, Riddick asserts the following claims against

   the movant defendants: (1) on February 2 and 5, 2019, Nurse Stump failed to provide proper

   medical care; (2) on February 1, 2019, Nurse Fletcher failed to provide proper medical care; (3)

   on February 6, 2019, NP Ball rescheduled his chronic care visit; and (4) on February 14, 2019, NP

   Ball and Nurse McCoy failed to provide proper medical care. See gen. id. at 11-18, 24-25.




                                                   3
Case 7:20-cv-00096-GEC-PMS Document 156 Filed 03/29/21 Page 4 of 16 Pageid#: 1141




          In support of their summary judgment motions, ECF Nos. 41 and 72, NP Ball, Nurse

   Fletcher, Nurse McCoy, and Nurse Stump assert that Riddick failed to exhaust available

   administrative remedies as to his claims against them before filing this § 1983 action, as required

   under 42 U.S.C. § 1997e(a). In support of their motions, they submit the declarations of T. Trapp,

   grievance coordinator, who is responsible for maintaining the grievance files of Red Onion inmates

   in the ordinary course of business. After Riddick filed a summary judgment response, ECF No.

   50, the defendants filed a reply with a supplemental declaration from Trapp, ECF No. 67, to which

   Riddick also responded, ECF Nos. 71 and 77. Riddick has also filed a purported motion for

   summary judgment regarding Nurse Stump, ECF No. 101, to which she has responded, ECF No.

   103. The court finds these motions to be ripe for disposition.

                                                   II.

          The court should grant summary judgment only when the pleadings and the record reveal

   that “there is no genuine dispute as to any material fact and the movant is entitled to judgment as

   a matter of law.” Fed. R. Civ. P. 56(a); see, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322-23

   (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine dispute of fact

   exists “if the evidence is such that a reasonable jury could return a verdict for the nonmoving

   party.” Anderson, 477 U.S. at 248. On summary judgment, the court must view the facts and the

   reasonable inferences to be drawn from the facts in the light most favorable to the party opposing

   the motion. Id. at 255.

          When a motion for summary judgment is made and is properly supported by affidavits, the

   nonmoving party may not rest on the mere allegations or denials in his pleadings. Id. at 256.

   Instead, the nonmoving party must respond by affidavits or otherwise and present specific facts

   from which a jury could reasonably find in his favor. Id. at 256-57. Verified complaints by pro



                                                   4
Case 7:20-cv-00096-GEC-PMS Document 156 Filed 03/29/21 Page 5 of 16 Pageid#: 1142




   se prisoners are to be considered as affidavits and may, standing alone, defeat a motion for

   summary judgment when the allegations contained therein are based on personal knowledge.

   Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991). 6

           The Prison Litigation Reform Act (“PLRA”) provides in 42 U.S.C. § 1997e(a) that “[n]o

   action shall be brought with respect to prison conditions under section 1983 of this title, or any

   Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such

   administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). “[E]xhaustion is

   mandatory under the PLRA and . . . unexhausted claims cannot be brought in court.” Jones v.

   Bock, 549 U.S. 199, 211 (2007). To comply with § 1997e(a), an inmate must properly follow each

   step of the established grievance procedure that the facility provides to inmates and meet all

   deadlines within that procedure before filing his § 1983 action. See Woodford v. Ngo, 548 U.S.

   81, 90–94 (2006). An “untimely or otherwise procedurally defective administrative grievance”

   does not satisfy the PLRA’s exhaustion requirement. Id. at 83–84.

           The defendants bear the burden of proving the affirmative defense that Riddick failed to

   properly exhaust available administrative remedies regarding his claims before filing suit. Jones,

   549 U.S. at 216. If the defendants prove that Riddick did not exhaust, he may yet escape summary

   judgment under § 1997e(a) by showing that the remedies under the established grievance

   procedures were not “available” to him. Ross v. Blake, 136 S. Ct. 1850, 1859 (2016) (noting that

   circumstances making prison grievance procedures unavailable “will not often arise”).                         An

   administrative remedy is not available “if a prisoner, through no fault of his own, was prevented

   from availing himself of it.” Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008).


           6
               The court has omitted internal quotation marks, alterations, and/or citations here and throughout this
   opinion, unless otherwise noted.



                                                           5
Case 7:20-cv-00096-GEC-PMS Document 156 Filed 03/29/21 Page 6 of 16 Pageid#: 1143




          Virginia Department of Corrections (“VDOC”) Operating Procedure (“OP”) § 866.1,

   Offender Grievance Procedure, is the mechanism used to resolve inmate complaints. See gen.

   Mem. Supp. Mot. Summ. T. Trapp Decl. ¶¶ 6-13, ECF 42-1; Mem. Supp. Mot. Summ. J. Ex. A,

   Trapp Decl. ¶¶ 4-16 and Ex. A, ECF No. 73-1. The VDOC grievance procedure requires that,

   before submitting a formal grievance, an inmate must demonstrate that he has made a good faith

   effort to informally resolve his complaint. He may do so by submitting an Informal Complaint

   form to the appropriate department head. Staff should respond in writing on the form within fifteen

   days. If the inmate is dissatisfied with the response, he must submit a Regular Grievance on the

   issue within thirty days after the event of which he complains, attaching the Informal Complaint.

          Specifically, OP 866.1(VI)(A)(1) provides that “[g]rievances are to be submitted within 30

   calendar days from the date of occurrence/incident or discovery of the occurrence/incident.” The

   procedure does not provide for the tolling or extension of grievance deadlines if an inmate has not

   received the requested treatment or resolution of his complaint. A grievance is defined by OP

   866.1(III) as “[a]n unresolved issue”; as such, the grievance procedure is intended as a remedy an

   inmate may use to seek resolution of a problem that has not already been adequately addressed

   through informal means.

          A Regular Grievance that meets the filing criteria under OP 866.1 will be logged into the

   computer database on the day it is received. If the Regular Grievance does not meet the filing

   requirements, a grievance official will complete the “intake” section on the back of the Regular

   Grievance form, mark the reason for the rejection (such as an expired time limit or raising more

   than one issue), and return the Regular Grievance to the inmate with instructions on how to correct

   and resubmit the form, if feasible. If the inmate desires a review of the intake decision, he must

   send the grievance form to the Regional Ombudsman within five calendar days. However,



                                                   6
Case 7:20-cv-00096-GEC-PMS Document 156 Filed 03/29/21 Page 7 of 16 Pageid#: 1144




   pursuing that intake appeal alone does not constitute exhaustion. Rather, to satisfy the exhaustion

   requirement, the grievance must be accepted into the Regular Grievance process and appealed

   through the highest available level of review.

           Once a Regular Grievance is accepted for review, officials investigate the inmate’s

   contentions, and the warden or his designee will issue a Level I written response. If dissatisfied

   with that response, the inmate may appeal for Level II review. All accepted Regular Grievances

   can receive these two levels of review, and some are eligible for a Level III review.

           An inmate may also file an Emergency Grievance when he believes his situation places

   him at an “immediate risk of serious personal injury or irreparable harm.” Trapp Decl. at ¶ 11,

   ECF No. 42-1. Filing an Emergency Grievance does not satisfy the exhaustion requirement of

   § 1997e(a), because the procedure for filing a Regular Grievance and appeals is still available.

           To ensure that all inmates can utilize administrative remedies in a timely manner, inmates

   must “use those procedures in good faith for problem resolution.” Id. at ¶ 12. Inmates “who abuse

   the grievance procedures by excessive filings or habitual misuse of the procedure hinder other

   [inmates’] access and impede staff’s ability to investigate and resolve complaints within specified

   time limits.” Id. If an inmate has abused his access to the grievance procedures, the warden may

   limit his access.

                   A face-to-face interview should be conducted prior to initially placing an
           [inmate] on limitation status. If the Facility Unit Head determines an [inmate’s]
           access should be limited, an [inmate] may be limited to no less than one informal
           complaint and one regular grievance per week. Each period of limitation should
           last no longer than ninety days. The [inmate] will be notified in writing of the
           reason for the limitation, the number of informal complaints and grievances he is
           limited to, and the period of limitation. Informal complaints and grievances
           submitted in excess of the limitation will be returned to the [inmate] without a
           response. An inmate can grieve the limitation decision and does not need to submit
           an informal complaint to do so.

   Id. at ¶ 13.

                                                    7
Case 7:20-cv-00096-GEC-PMS Document 156 Filed 03/29/21 Page 8 of 16 Pageid#: 1145




            Informal Complaints and Regular Grievances are processed by staff on the date when they

   are received by the Grievance Department. If such a filing is rejected because it exceeds the

   inmate’s Grievance Limitation for the week, he may resubmit that filing the following week.

   Regular Grievances that are rejected at intake for whatever reason do not count toward the filing

   limit for that week. The inmate may correct the intake problem, if possible, and resubmit the

   corrected form, or he may submit a different Regular Grievance that week. See Trapp Decl. ¶¶

   23, 25, ECF No. 73-1.

            Trapp’s review of Riddick’s grievance file at Red Onion reflects that he did not properly

   follow all stages of the grievance procedure, regarding his claims against any of the movant

   defendants. The procedures described in Trapp’s declarations and the attached copies of Riddick’s

   filings to the Grievance Department are undisputed.

                                                      A. Nurse Stump.

            Riddick’s deadline under OP 866.1 to submit a Regular Grievance about Nurse Stump’s

   alleged treatment decisions on February 2, 2019, expired thirty days later on March 4, 2019. His

   deadline to submit a Regular Grievance about Nurse Stump’s treatment decisions on February 5,

   2019, expired on March 7, 2019. On February 11, 2019, officials served Riddick with a

   “Grievance Limitation Letter because he [had] exhibited a pattern of excessive filings and habitual

   misuse and abuse of the grievance process. He was limited to one informal complaint and one

   grievance per week until May 12, 2019.” 7 Trapp Decl. at ¶ 23, ECF No. 73-1.




             7
               Riddick filed a Regular Grievance challenging the February 11, 2019, Grievance Limitation Letter as
   improper. A Level I response on May 9, 2019, determined the Regular Grievance to be unfounded, and that ruling
   was upheld in the Level II response. Furthermore, defendants present evidence that Riddick had previously been
   placed on a grievance limitation at least once, beginning in August 2011; at that time, an official conducted a personal
   interview with Riddick concerning the Grievance Limitation. Therefore, in February 2019, Riddick was well aware
   of the types of grievance usage that would result in having his access limited.

                                                              8
Case 7:20-cv-00096-GEC-PMS Document 156 Filed 03/29/21 Page 9 of 16 Pageid#: 1146




          On February 5, 2019, Riddick submitted Informal Complaint #00298, complaining that on

   February 2, 2019, Nurse Stump failed to bring him to the medical unit, to put him on the doctor’s

   sick call list, or to provide him with an inhaler after he had been sprayed with O.C. spray on

   February 1, 2019. A nurse responded on February 12, 2019. On February 18, 2019, Riddick filed

   a Regular Grievance based on Informal Complaint #00298. This Regular Grievance was rejected

   at intake because Riddick had exceeded his grievance limitation for that week.

          On February 18, 2019, Riddick submitted Informal Complaint #00356, complaining that

   on February 5, 2019, Nurse Stump failed to bring him to the medical unit or place him on the

   doctor’s sick call list. A nurse wrote a response on February 21, 2019. Riddick waited to file a

   Regular Grievance about Informal Complaint #00356 until July 15, 2019. It was rejected at intake

   because the thirty-day filing window had closed. That intake decision was upheld on appeal.

          On June 30, 2019, Riddick submitted Informal Complaint #1285 regarding Nurse Stump’s

   failure to provide treatment after he was sprayed with O.C. spray on February 1, 2019. A nurse

   provided a response on July 8, 2019. Riddick submitted a Regular Grievance on this issue on July

   17, 2019, that was rejected at intake because the filing period had expired. The intake decision

   was upheld on appeal.

          It is undisputed that within thirty days of Nurse Stump’s assessments of him on February

   2 and 5, 2019, Riddick did not file a Regular Grievance that was accepted at intake as properly

   filed. As such, Riddick did not pursue any of his claims against Nurse Stump through all the

   available levels of review for a Regular Grievance under OP 866.1 as required to comply with the

   exhaustion requirement under § 1997e(a).

          Riddick has filed an unverified pleading titled “motion for summary judgment for Linda

   Stump,” ECF No. 101, which the court construes as his response in opposition to Nurse Stump’s



                                                  9
Case 7:20-cv-00096-GEC-PMS Document 156 Filed 03/29/21 Page 10 of 16 Pageid#: 1147




   summary judgment motion. 8 He essentially argues that he took every effort he could to exhaust.

   He states that after receiving the response to Informal Complaint #00356 in late February 2019,

   he attached it to a Regular Grievance on the same issues and submitted it to the Grievance

   Department. He alleges that he waited months before the Regular Grievance was returned to him,

   and then he submitted it on appeal to the regional administrator. He asserts that he thus pursued

   the highest level of appeal on his claim that Nurse Stump denied him medical care after he was

   sprayed with O.C. spray on February 1, 2019. An appeal of the intake decision is not proper

   exhaustion, however. OP 866.1 plainly provides that exhaustion requires an inmate to submit a

   timely Regular Grievance and to pursue the finding on the merits of that Regular Grievance

   through the available review stages, which Riddick failed to do.

           Moreover, Riddick did not sign and date the Regular Grievance related to Informal

   Complaint #00356 until July 17, 2019, long after the expiration of the thirty-day filing periods for

   any claim against Nurse Stump regarding the assessments she did of Riddick on February 2 and 5,

   2019. Trapp Decl. Ex. B, at 62. Riddick offers no reason for this lengthy delay. Because the

   Regular Grievance was thus untimely when Riddick prepared it, he had already failed to properly

   follow the primary step of the grievance procedure even before he submitted it to the Grievance

   Department. 9




           8
               The court notes that Riddick’s so-called summary judgment motion does not provide any affidavit or
   documentary evidence regarding the merits of his claims against Nurse Stump, nor does it show that no material fact
   remains in dispute as to those claims. Rather, his motion focuses solely on Nurse Stump’s exhaustion defense. Even
   if he could disprove her exhaustion defense, however, that accomplishment would not establish that Nurse Stump
   violated his constitutional rights as required for him to win a summary judgment motion. Thus, the court will deny
   Riddick’s summary judgment motion, but will consider his arguments therein as a response in opposition to Nurse
   Stump’s motion.
           9
               Furthermore, the responses written on the back page of this Regular Grievance do not support Riddick’s
   allegation that grievance officials delayed returning the document to him. The response finding the Regular Grievance
   to be untimely filed is dated July 25, 2019. Riddick’s appeal of that intake decision had to be submitted within five
   days of the response, and the denial of his appeal, written on the bottom of the page, is dated August 2, 2019.

                                                           10
Case 7:20-cv-00096-GEC-PMS Document 156 Filed 03/29/21 Page 11 of 16 Pageid#: 1148




           Stump also provides evidence that the grievance procedure was not unavailable to Riddick.

   Riddick’s Grievance Limitation that began on February 11, 2019, did not prevent him from filing

   a timely Regular Grievance related to his claims against her. Before the Grievance Limitation

   began, Riddick had several days to file an unlimited number of Informal Complaints about his

   encounters with Nurse Stump on February 2 and 5, 2019. During the week beginning Monday,

   February 11, 2019, Riddick did not file any Regular Grievance that was accepted as properly filed.

   Instead, he waited until the week beginning February 18, 2019, and filed seven Regular Grievances

   at once, six of which were rejected as exceeding his weekly limit, including his Regular Grievance

   about Informal Complaint #00298. In the week beginning Monday, February 25, 2019, Riddick

   submitted one Regular Grievance that was rejected for insufficient information and did not count

   toward his weekly limit. Later that week, Riddick could have properly resubmitted his Regular

   Grievance about Informal Complaint #00298, but he failed to do so. He also did not submit any

   Regular Grievance during the week beginning March 4, 2019. See Trapp Decl. ¶¶ 23-27, ECF No.

   73-1.

           Moreover, as stated, to show that an administrative remedy was not available to him,

   Riddick must show that “through no fault of his own, [he] was prevented from availing himself of

   it.” Moore, 517 F.3d at 725. Riddick cannot make this showing based solely on the Grievance

   Limitation, because it resulted from his previous abusive use of the grievance procedure, and the

   restriction did not bar him from filing administrative remedies, but merely limited the number he

   could file each week. “Courts have held inmates are not prevented from exhausting their

   administrative remedies by being on grievance restrictions,” under circumstances where inmates

   under a restriction “[are] not completely prevented from filing or pursuing any grievance at all.”




                                                  11
Case 7:20-cv-00096-GEC-PMS Document 156 Filed 03/29/21 Page 12 of 16 Pageid#: 1149




   Rucker v. Stirling, No. 1:19-310-MGL-SVH, 2020 WL 5984435, at *4 (D.S.C. Mar. 6, 2020)10

   (citing Pearson v. Taylor, 665 F. App’x 858, 867-68 (11th Cir. 2016) (rejecting argument that

   plaintiff was unable to exhaust administrative remedies where he was prevented from having more

   than two grievances active at any one time); Cummings v. Crumb, 347 F. App’x 725, 727 (3d Cir.

   2009) (“an inmate on grievance restriction is restricted to filing no more than one grievance every

   15 days.     Thus, being on grievance restriction would not have prevented Cummings from

   exhausting his remedies”)). See also Springer v. Brown, No. 7:12CV00158, 2013 WL 865978, at

   *3 (W.D. Va. Mar. 7, 2013) (holding that inmate restricted to one informal complaint per week as

   sanction for his past abusive use of grievance procedures was not prevented from timely

   exhaustion of medical claims by his personal desire to grieve other claims first; “allowing an

   inmate to proceed in a case like this . . . would give habitual grievance-procedure abusers like

   Springer, who inevitably earn restrictions on their access to those grievance procedures, a free pass

   on the mandatory exhaustion requirements in 42 U.S.C. § 1997e”).

           For the reasons stated, the court concludes that Riddick has not presented any material

   disputed fact on which he could persuade a fact finder that he properly exhausted administrative

   remedies as to his claims against Nurse Stump, or that those remedies were unavailable to him.

   Accordingly, the court will grant Nurse Stump’s motion for summary judgment under § 1997e(a).

                                                    B. Nurse Fletcher.

           Riddick’s deadline under OP 866.1 to submit a Regular Grievance about Nurse Fletcher’s

   alleged treatment decision on February 1, 2019—not to refer him to see the doctor—expired thirty




           10
                 In Rucker, the court denied summary judgment under § 1997e(a) upon finding disputed facts as to whether
   plaintiff as the nonmoving party was suspended from accessing the grievance process altogether for his abuse of the
   prison’s grievance procedures. 2020 WL 5984435, at *4.

                                                           12
Case 7:20-cv-00096-GEC-PMS Document 156 Filed 03/29/21 Page 13 of 16 Pageid#: 1150




   days later on March 3, 2019. Trapp’s review of Riddick’s grievance file did not reflect that during

   this filing period, he properly filed any Regular Grievance about the February 1, 2019 assessment.

           On February 18, 2019, Riddick filed Informal Complaint #00355 about his medical

   assessment on February 1, 2019, by Nurse Mullins, whom Nurse Fletcher accompanied that day. 11

   This filing complained that after Riddick had filed an Emergency Grievance and informed the

   nurses about being sprayed with O.C. spray and suffering chest pain, heart fluttering, vomiting,

   and various other symptoms—they did not take him to the medical unit. See Trapp Decl. Ex., at

   11, ECF No. 42-1. The response, dated February 21, 2019, indicated that Nurse Mullins had

   documented “VS [vital signs] all within normal limits.” Id. Riddick did not file a Regular

   Grievance about this February 1, 2019, assessment until July 15, 2019. It was rejected at intake

   because the thirty-day filing period had expired, and the intake decision was upheld on appeal.

           As already discussed, an appeal of an intake decision does not constitute exhaustion of

   available procedures under OP 866.1. Moreover, Riddick does not establish that the grievance

   procedures were unavailable to him, merely because he was under a Grievance Limitation during

   part of February and March 2019. Thus, the court concludes that Riddick has not presented any

   material disputed fact on which he could persuade a fact finder that he properly exhausted

   administrative remedies as to his claim against Nurse Fletcher, or that those remedies were

   unavailable to him. Accordingly, the court will grant summary judgment for Nurse Fletcher under

   § 1997e(a).




           11
               Informal Complaint #00355 did not mention Nurse Fletcher by name as a participant in the February 1,
   2019, medical assessment. However, this fact alone would not have prevented Riddick from attaching that Informal
   Complaint to a timely Regular Grievance and proceeding to properly exhaust administrative remedies as to the event,
   including Nurse Fletcher’s alleged role in it. See, e.g., Jones v. Bock, 549 U.S. 199, 217 (2007) (holding that PLRA
   does not “impose[ ] a ‘name all defendants’ requirement” for properly filed grievances).

                                                           13
Case 7:20-cv-00096-GEC-PMS Document 156 Filed 03/29/21 Page 14 of 16 Pageid#: 1151




                                      C. NP Ball and Nurse McCoy.

           Riddick’s deadline to submit a Regular Grievance about NP Ball’s rescheduling his chronic

   care visit on February 6, 2019, expired on March 8, 2019. His deadline to submit a Regular

   Grievance about the treatment decisions NP Ball and Nurse McCoy made during his medical

   evaluation on February 14, 2019, expired on March 16, 2019. Riddick would also have had to file

   Informal Complaints early during these thirty-day filing periods to allow staff to respond in time

   for him to submit timely Regular Grievances with the Informal Complaints attached. Trapp’s

   grievance file review indicates that before the filing deadlines expired on March 8 and 16, 2019,

   Riddick did not file Regular Grievances related to his claims against NP Ball and Nurse McCoy

   in this case.

           Riddick did file Informal Complaint #00357 on February 18, 2019, complaining about his

   chronic care visit being rescheduled from February 6 to February 14, 2019. He complained that

   NP Ball did not provide him with an inhaler. Resp. Ex. A, ECF No. 50. Riddick does not dispute

   the defendants’ evidence that the record includes no evidence showing Riddick filed a Regular

   Grievance before the March 16, 2019 filing deadline about NP Ball’s actions on February 6 and

   14, 2019.

           On June 30, 2019, almost four months after the grievance deadlines expired, Riddick

   submitted Informal Complaint #01285, complaining that after he was sprayed with O.C. spray on

   February 1, 2019, despite his asthma, NP Ball and Nurse McCoy failed provide him with an inhaler

   or to x-ray his chest. He stated that he still did not have an inhaler in June 2019. A Red Onion

   nurse responded that Riddick would be scheduled to see a provider to discuss his asthma and

   indicated that a chest X ray performed on April 12, 2019, was normal. Dissatisfied with that

   response, on July 17, 2019, Riddick submitted a Regular Grievance on the same issues that was



                                                  14
Case 7:20-cv-00096-GEC-PMS Document 156 Filed 03/29/21 Page 15 of 16 Pageid#: 1152




   rejected at intake because the filing period had expired. Riddick appealed that intake decision, but

   the regional ombudsman upheld it. See Trapp Decl. Ex., at 17-19, ECF No. 42-1.

          Trapp states that Riddick filed no other Informal Complaints or Regular Grievances about

   treatment of the injuries he received on February 1, 2019, by NP Ball or Nurse McCoy. Based on

   this evidence, NP Ball and Nurse McCoy contend that Riddick failed to exhaust available

   administrative remedies as to his claims against them.

          To the extent that Riddick argues exhaustion based on his appeal of the intake decision

   rejecting his Regular Grievance dated July 17, 2019, he is mistaken. Riddick also argues that the

   thirty-day deadline in OP 866.1 to file a Regular Grievance about a delay of medical care should

   not begin to run until he has received the requested care. This argument fails under the terms of

   OP 866.1 itself and the nature of the claims Riddick has asserted against the defendants. OP

   866.1(VI)(A)(1) requires grievances to be submitted “within 30 calendar days from the date of

   [the] occurrence/incident or discovery of the occurrence/incident,” not the day when a complaint

   or problem is resolved. Riddick knew of his complaints about the medical decisions NP Ball and

   Nurse McCoy made on February 6 and 14, 2019, on the day that those decisions were made. Thus,

   these dates triggered the thirty-day filing period under OP 866.1 for Riddick to file a Regular

   Grievance on these complaints. Because Riddick did not file a Regular Grievance within thirty

   days after these dates, he failed to properly exhaust these claims for purposes of § 1997e(a).

          Finally, Riddick has not demonstrated that the grievance procedures were unavailable to

   him so as to preclude summary judgment under § 1997e(a). The Grievance Limitation against

   Riddick in early 2019 did not prevent him from filing Informal Complaints or Regular Grievances;

   it merely limited him to filing only one of each of these remedies each week for ninety days. After

   this restriction began on February 11, 2019, Riddick still had multiple opportunities to file timely



                                                   15
Case 7:20-cv-00096-GEC-PMS Document 156 Filed 03/29/21 Page 16 of 16 Pageid#: 1153




   Informal Complaints and Regular Grievances about the medical decisions that NP Ball and Nurse

   McCoy made concerning his alleged medical needs on February 1, 2019. 12

           Based on the foregoing, the court concludes that Riddick has presented no material

   disputed fact on which he could show that he properly exhausted administrative remedies as to his

   claims against NP Ball and Nurse McCoy, or that remedies were unavailable. Accordingly, these

   defendants are entitled to summary judgment as a matter of law under § 1997e(a).

                                                          III.

           For the reasons stated, the court will grant the defendants’ motions for summary judgment

   based on Riddick’s failure to exhaust available administrative remedies as required by § 1997e(a)

   before filing this lawsuit. As it is clear from the record that Riddick could not now exhaust

   administrative remedies under the VDOC procedure as to the claims against these defendants

   regarding the challenged, past treatment decisions, the court will dismiss his claims against them

   with prejudice under § 1997e(a). The court will also deny Riddick’s pleading titled motion for

   summary judgment. An appropriate order will enter herewith. The case will continue as to

   Riddick’s claims against other defendants.

           The clerk is directed to send copies of this memorandum opinion and the accompanying

   order to plaintiff and to counsel of record for the defendants.
                        29th day of March, 2021.
           ENTER: This _____

                                                                 _________________________________
                                                                 Senior United States District Judge




           12
               Riddick asks the court to consider the fact that he suffers from mental disorders. He has offered no
   evidence here, however, indicating that his mental disorders hindered him from properly following the steps of the
   grievance procedure.

                                                          16
